         Case 2:14-cr-00143-MLCF-SS Document 50 Filed 04/16/21 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                                 CRIMINAL ACTION

    v.                                                       NO.   14-143

    COYE DOTEY                                               SECTION “F”


                                  ORDER AND REASONS

         Before the Court is the defendant Coye Dotey’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). For the

reasons that follow, the motion is DENIED.

                                     Background

         On October 14, 2015, Coye Dotey received a 151-month prison

sentence for knowingly and intentionally distributing heroin.                 Now

more      than   five     years    into   that   sentence,    Dotey   moves    for

compassionate release in light of perceived health risks stemming

from the COVID-19 pandemic.

                                          I.

         In opposition to Dotey’s motion, the Government contends that

Dotey       failed   to     comply    with     the   administrative-exhaustion

requirements of § 3582(c)(1)(A) before filing his motion. 1                    As



1    18 U.S.C. § 3582(c)(1)(A) allows district courts to consider
whether to grant a defendant’s motion for compassionate release
only “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the
                                          1
    Case 2:14-cr-00143-MLCF-SS Document 50 Filed 04/16/21 Page 2 of 4



explained below, however, the Court need not (and does not) decide

whether Dotey’s May 28, 2020 request to the Bureau of Prisons

satisfied   his   administrative-exhaustion        obligations     because

Dotey’s motion fails on the merits regardless.




receipt of such a request by the          warden    of   the   defendant’s
facility, whichever is earlier.”

In a very technical argument, the Government concedes that Dotey
filed a request for compassionate release with the Bureau of
Prisons, but claims that Dotey’s request was insufficiently
detailed to comply with BOP regulations. See Opp’n at 8–9 (“The
defendant’s entire request [to the BOP was] comprised of the
following paragraph: ‘I am requesting a motion seek[ing] relief
under 18 U.S.C. § 358(c)(1)(A), The First Step Act amended 18
U.S.C. § 3582; In section 603 of the Act permits defended to move
a sentencing [court] for modification of a sentence “after” the
defendant has fully exhausted administrative rights to appeal.
The request made to the warden, B.O.P. may be appealed by a
defendant after 30 days. Petitioner is therefore requesting the
warden file a motion for the sentencing modification based on the
following “extraordinary and compelling reason” for the reduction:
(1) In 2014, the sentencing commission promulgated amendment 782,
which lowered the base offense level for all drugs in the drug
quantity table and made the amendment (2) Covid-19 outbreak in
Yazoo MS (Low) B.O.P.’” (quoting Dotey’s Administrative Request,
Opp’n, Ex. A) (emphasis added) (some alterations omitted) (errors
in original)).

Laying aside the fact that the BOP’s own form asked Dotey to
“Briefly state [his] complaint,” it is a stretch to suggest, as
the Government does, that “Dotey’s request . . . provided his
warden with no facts whatsoever on which to fairly evaluate his
request.” See id. at 11 & Ex. A (emphasis added). Here, as in
countless other cases, an indigent defendant advanced the
straightforward contention that COVID-19 is in and of itself an
extraordinary and compelling circumstance justifying compassionate
release. All a defendant must do is ask the BOP to bring a motion
for compassionate release on his behalf and allow the BOP a
reasonable time to decide whether to do so.
                                   2
       Case 2:14-cr-00143-MLCF-SS Document 50 Filed 04/16/21 Page 3 of 4



                                      II.

       With narrow exceptions, federal law provides that courts “may

not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c).        As relevant here, Congress has provided that

courts    may   reduce    a   defendant’s           term   of   imprisonment     when

“extraordinary and compelling reasons warrant such a reduction.”

Id. § 3582(c)(1)(A)(i).

       Here, Dotey offers just one reason for his proposed reduction:

his “chronic condition” of asthma. 2                See Mot. at 5.     However, the

record before the Court reveals a glaring problem with this central

contention: Dotey’s BOP medical records (which total a robust

fifty-seven pages in length) make no mention whatsoever of asthma

or asthma-like symptoms.          See Opp’n, Ex. C.             Likewise, Dotey’s

2015    final   presentence    investigation          report    also   omitted   any

mention of asthma.          As a result, the Court is left to choose

between Dotey’s      word     regarding       his    alleged    medical   condition

(which he, perhaps tellingly, supports with no records of his own)

and voluminous medical records suggesting otherwise.                   For obvious

reasons, the choice is clear.




2    Construing Dotey’s pro se motion liberally, the Court assumes
that Dotey means to suggest that his asthma places him at a
heightened risk of suffering a severe case of COVID-19.
                                          3
    Case 2:14-cr-00143-MLCF-SS Document 50 Filed 04/16/21 Page 4 of 4



                                   *         *      *

     Coye   Dotey    is   a   32-year-old         federal   prisoner   who   seeks

compassionate release on the basis of a common medical condition

that he may not even have.        See supra Part II.           For that reason,

Dotey   has failed    to satisfy       his       burden 3 of establishing    that

“extraordinary and compelling reasons warrant” a reduction of his

duly imposed sentence.

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to his ability to re-file as changing

circumstances may warrant.

                               New Orleans, Louisiana, April 16, 2021



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




3    See, e.g., United States v. Washington, 2020 WL 4000862, at
*4 (E.D. La. July 15, 2020) (noting that the defendant bears the
burden of establishing his entitlement to a sentence reduction
under § 3582(c)(1)(A)(i)).
                                       4
